PER CURIAM.
Summary judgment was entered against the plaintiffs in an action for false arrest and malicious prosecution. We reverse.
Shortly stated, there was a genuine issue in fact and under the law as to whether there was probable cause for plaintiff’s arrest, as well as to the other material facts implicit in plaintiff’s cause of action.
We reverse and remand for further proceedings.
Reversed and remanded.
OWEN, C. J., and WALDEN, J., concur.
RUDNICK, VAUGHN J, Associate Judge, dissents with opinion.